DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This Non-Final Office action addresses U.S. reissue application No. 16/819,912 (“912 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is Mar. 16, 2020 (“912 Actual Filing Date”).  Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The 912 Reissue Application is a reissue application of U.S. Patent No. 9,799,276 (“276 Patent”) titled “DISPLAY PANEL AND MOBILE TERMINAL.”   The application for the 276 Patent was filed on Feb. 13, 2017 and assigned by the Office US patent application number 15/431,212 (“212 Application”) and issued on Oct. 24, 2017 with claims 1-18 (“Originally Patented Claims”).

II. OTHER PROCEEDINGS
Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the 276 Patent itself and its prosecution history, the Examiner finds that she cannot locate any ongoing proceeding before the Office or current ongoing litigation.  
Also based upon the Examiner's independent review of the 276 Patent itself and the prosecution history, the Examiner finds that she cannot locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction.


III. PRIORITY CLAIMS
Based upon a review of the instant reissue application and 276 Patent, the Examiner finds that the instant reissue application is reissue of the 276 Patent which is continuation of application  No. 15/047,275, filed on Feb.  18,  2016, now Pat. No. 9,607,567, which is a continuation of application No. 14/720,200, filed on May 22, 2015, now Pat. No. 9,305,505.
The instant reissue application claims the following foreign priority:
 Mar. 2, 2015 (KR)  ........................ 10-2015-0028947.
The foreign priority document is in the file of application 14/720,200.  However no English translation of the priority document is in the file.
Because the effective filing date of the instant application is on or after March 16, 2013, the present application is being examined under the AIA  first to file provisions. 

IV. PRELIMINARY AMENDMENT
The 912 Reissue Application contains a preliminary amendment (“912 Preliminary Amendment”).  The 912 Preliminary Amendment contained, among other things, “REMARKS” (“Mar 2020 Remarks”), “Amendment to the Specification” (“Mar 2020 Specification Amendment”),  a “Reissue Application Declaration by the Inventor” (“Mar 2020 Reissue Dec”), an IDS, and “AMENDMENTS TO THE CLAIMS” (“Mar 2020 Claim Amendment”), which canceled claims 1-18 and added new claims 19-42.  The IDS has been considered.

V. STATUS OF CLAIMS
	In light of the above: 
Claims 19-42 are currently pending (“Pending Claims”).
Claims 19-42 are currently examined (“Examined Claims”).
	Regarding the Examined Claims and as a result of this Office action:
Claims 19-42 are rejected.

VI. CLAIM INTERPRETATION
A.	Lexicographic Definitions
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation (BRI) standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
Controller: A device that controls the operation of another device by relaying information to that device, the controller potentially a processor or computer. Newton’s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998, describing a controller as a device that controls another device by relaying information, and also describing the most common form of controller as being a computer.
	Configuration “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note:  May refer to a hardware configuration or software configuration.”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.

C.  	35 U.S.C. § 112(f)
The following is a quotation of 112(f):
(f) An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 F paragraph (“§ 112(f)”). See MPEP § 2181 et seq.  To invoke § 112(f), a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 I.  The following phrases will be first identified and then analyzed using the 3 Prong Analysis to determine if the claimed phrases invoke § 112(f).  If a phrase invokes § 112(f), the corresponding structure will also be determined.   When structure corresponds to a general computer performing functions, the algorithm of achieving the function is part of the structure.  
1.  	Functional Phrase #1

a controller configured to control the display unit, the controller configured to output information, the controller configured to control a status bar to be displayed at the second area of the display unit

	--“Functional Phrase #1” or “FP #1” – From claims 19 and claims 36.

i. 	3 Prong Analysis:  Invocation Prong (A)
In accordance with Invocation Prong (A), the MPEP states:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Invocation Prong (A).

As an initial matter, the Examiner finds that Functional Phrase #1 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not FP#1, including the claimed “controller,” is a generic placeholder for “means.”
In assessing whether or not FP#1 invokes § 112(f), the Examiner must not only consider the introductory phrase “controller,” but the entire FP#1.  “In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).
Second, the Examiner has reviewed the original specification and drawings as set forth in  the 912 Reissue Application, general and subject matter specific dictionaries, and the prior art now of record to determine if FP#1 provides a description sufficient to inform one of ordinary skill in this particular art that FP#1 denotes a particular structure.
Third, the Examiner finds that “controller” is structure.  However the claimed “controller” as set forth in FP#1 has a particular arrangement or configuration (i.e. it is “configured to” perform functions). In light of the claimed ‘configuration,’ the Examiner concludes that the claimed “controller” is not a generic controller but a particular controller requiring special programming that cannot be achieved by a generic or a general controller.
In light of the above, the Examiner concludes that the phrase “controller is configured to …” is a generic placeholder.  Because “controller” is merely a generic placeholder, the Examiner concludes that Functional Phrase #1 meets invocation Prong (A).

ii.	3 Prong Analysis:  Invocation Prong (B)
Based upon a review of the Functional Phrase #1, the Examiner finds that for Functional Phrase #1, the claimed function is “to control the display panel, to output information,  and to control a status bar to be displayed at the second area of the display unit.”--Function of FP#1.
Additionally, the Examiner finds that because nothing in the written description of the 912 Reissue application contradicts the plain language as set forth in the Function of FP#1, Function of FP#1 will have their ordinary and accustomed meaning.  Because Functional Phrase #1 includes the Function of FP#1, the Examiner concludes that, Functional Phrase #1 meets invocation prong (B).

iii.	3 Prong Analysis:  Invocation Prong (C)

Based upon a review of Functional Phrase #1, the Examiner finds that Functional Phrase #1 does not contain sufficient structure for performing the entire Function of FP#1.  In fact, the Examiner finds that Functional Phrase #1 recites very little structure (if any) for performing the Function of FP#1.
Because Functional Phrase #1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 meets invocation Prong (C).
Because Functional Phrase #1 meets the three prong analysis as set forth in MPEP § 2181 I, the Examiner concludes that Functional Phrase #1 invokes § 112(f).

iv. 	Corresponding Structure or Materials
“The next step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).  “Under this second step, structure disclosed in the specification is `corresponding' structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  In re Aoyama, , 99 USPQ2d at 1939 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003).
 Based upon a review of the 912 Reissue Application itself, the Examiner concludes that the structure of the controller is a processor performing functions including driving liquid crystal panel (col. 4, line 64-col. 5, line 10, the 276 Patent).  The 276 Patent discloses “the second area 202 may be an area displaying a status bar for displaying a status of the mobile terminal.” (col. 6, lines 63-65 of the 276 Patent).  The algorithm to display a status bar is described in col. 13, lines 16-47 in the 276 Patent and the structure of the controller includes the circuit of Figs. 4 and 5.  That is, the second area of liquid crystal panel is driven by the controller to display status bar independently with the first area.   However because the structure of the controller is directed to drive a liquid crystal panel instead of a display implemented by OLED and there is no sufficient description of the structure of the controller for driving OLED, rejection under § 112 ¶ B is advanced.  Further, the structure of the backlight IC 186 (and 186’) is not sufficiently disclosed. It is not clear whether it is a prior art microchip or it is a chip invented by Applicant.  If it is invented by Applicant, the spec does not appear to adequately describe all of the inputs and outputs of the chip.

	2.  	Dependent claims

	Based on similar analysis as FP#1, controller in dependent claims 20-26 and 37-41 also invoke § 112(f) and the corresponding structure is described below respectively.
Claim 20. The mobile terminal of claim 19, wherein the controller is configured to control the status bar such that the status bar includes an icon indicating at least one of a remaining amount of battery, presence of new messages, a communication status, presence of WIFI access, or presence of Bluetooth connection (FP#2) – the structure or algorithm is described in col. 12, lines 51-59 of the 276 Patent which includes the algorithm of display such a status bar in a mobile wireless unit which is known in the art at the time the invention was effectively filed.  However because the structure of the controller is directed to drive a liquid crystal panel instead of display implemented by OLED.  Rejection under § 112 ¶ B is advanced.
Claim 21. The mobile terminal of claim 19, wherein the controller is configured to control the status bar such that the status bar indicates presence of a new event (FP#3)–  the structure or algorithm is described in col. 7, lines 1-2 of the 276 Patent which includes the algorithm of display a new event which is known in the art.  However because the structure of the controller is directed to drive a liquid crystal panel instead of display implemented by OLED.  Rejection under § 112(b) is advanced.
Claim 22. The mobile terminal of claim 19, wherein the controller is configured to control the second area to output different information according to a generated event (FP#4)– no sufficient algorithm is provided.  However because the structure of the controller is directed to drive a liquid crystal panel instead of display implemented by OLED.  
Claims 23 and 37.  The mobile terminal of claim 19 or claim 36, wherein the controller is configured to control the second area to output different contents according to a setting (FP#5) – does not appear to have corresponding algorithm.
Claims 24 and 38. The mobile terminal of claim 19 or claim 36, wherein the controller is configured to control the first area to implement a function corresponding to an icon displayed on the status bar (FP#6) – does not appear to have corresponding algorithm..
Claim 25.  The mobile terminal of claim 19, wherein the controller is configured to control a size or shape of the status bar to be displayed on the second area (FP#7) – no sufficient algorithm is provided.
Claim 26.  The mobile terminal of claim 19, wherein the controller is configured to control the second area of the display panel to be in an ON state irrespective of an ON/OFF state of the first area (FP#8)- no sufficient algorithm is provided.
Claim 27 and claim 39. The mobile terminal of claim 19 or claim 36, wherein the display panel or unit is configured to output information only in the second area in a third mode (FP#9) – the structure or algorithm is described in col. 13, lines 20-24, lines 34-52, col. 14, lines 11-20, Figs. 8-9 of the 276 Patent.  However because the structure of the controller is directed to drive a liquid crystal panel instead of display implemented by OLED.  Rejection under § 112 ¶ B is advanced.
Claims 41 and 42.  The mobile terminal of claim 36 and claim19, wherein the controller is further configured to control the display panel/unit to output information on both the first area and the second area in a first mode and to control the display panel to output information on only the first area in a second mode (FP#10) – the structure or algorithm is described in col. 13, lines 16-24, col. 13, line 32-col. 14, line 31 of the 276 Patent.  However because the structure of the controller is directed to drive a liquid crystal panel instead of display implemented by OLED.  Rejection under § 112 ¶ B is advanced.
The controller in dependent claims 28-35 and 40 also invoke § 112(f) based on similar analysis to that for FP#1.

3.	How To Prevent a Claimed Functional Phrase From Invoking § 112(f)
If Applicant does not intend a particular claimed functional phrase to invoke § 112(f), Applicant may amend the particular claimed functional phrase so that the phrase will no longer invoke § 112(f).
Alternatively, if Applicant does not desire to amend the particular claimed functional phrase but nevertheless still desires or intends the particular claimed functional phrase to not invoke § 112(f) because the particular claimed functional phrase has e.g. a structural meaning known to a person of ordinary skill in this particular art, Applicant must, in their next appropriately filed response:
1.	Expressly state on the record the particular claimed functional phrase has a structural meaning known to a person of ordinary skill in this particular art and provide appropriate evidence in support thereof (e.g. a prior art U.S. patent); and
2.	Expressly state on the record what constitutes the precise claimed structure (i.e. whatever it is) within the particular claimed functional phrase in order to comply with § 112(b).  If not readily apparent, Applicant should refer to some evidence of record (e.g. a prior art U.S. patent) to demonstrate what constitutes the precise claimed structure; and
3.	Expressly state that the precise claimed structure (from the paragraph immediately above) can perform the entire claimed function associated with the particular claimed functional phrase along with some supporting rationale indicating why a person of ordinary skill in this particular art could come to this conclusion.  This is needed in order for the Examiner to conclude that the particular claimed functional phrase does not meet Invocation Prong (C) of the 3 Prong Analysis and thus does not invoke § 112(f).
Applicant is reminded that should Applicant either amend a particular claimed functional phrase or successfully argue (for any reason) that a particular claimed functional phrase does not invoke § 112(f), elements from the specification (including any algorithms) will not be read into the claims. “This court [the Federal Circuit] has repeatedly and clearly held that it will not read unstated limitations into claim language.”  Northern Telecom Ltd. v. Samsung Elecs. Co., 215 F.3d 1281, 1290, 55 USPQ2d 1065, 1072 (Fed. Cir. 2000).


VII. CLAIM OBJECTIONS
Claims 19-42 are objected to because the Applicant does not comply with 37 C.F.R. §1.173 (c).  See MPEP §1453(V) (D).
Claims 19-42 are new. Applicant has not pointed out the support for the new claims.
Although the presentation of the new claim need not contain any indication of what is new from the original patented claims, applicant must point out the support for the new claims in the "Remarks" portion. See MPEP §1453(V) (D).
Applicant is notified that any amendment or subsequent amendment to the specification and/or claims must comply with 37 C.F.R. §1.173, which sets forth the manner of making amendments in reissue applications.  For example, matter deleted should be enclosed with brackets and added subject matter should be identified by underlining.  Furthermore, all amendments to the original patented claims must be made with respect to the patent.  For the new claims, amendment must preserve the claim ordering as they were first presented during the prosecution.  Finally, claims must have proper status identifiers.
In order to facilitate compact prosecution, the Examiner has, this one time only, entered the Mar 2020 Claim Amendments.  Nevertheless, should Applicant(s) submit any subsequent claim amendment that does include an explanation of support, the Examiner may indicate that the claim amendment(s) are improper and therefore not completely responsive.  

VIII. SPECIFICATION
37 CFR 1.177 states:
(a) The Office may reissue a patent as multiple reissue patents. If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date. The Office may correct by certificate of correction under § 1.322 any reissue patent resulting from an application to which this paragraph applies that does not contain the required notice.

	The Examiner finds that there are multiple reissue applications filed for the 276 patent, i.e., 16/013,700, 16/819912, and 16/819912.   The specification is objected to because the specification has been not amended to state more than one application for the reissue of the 969 patent has been filed and the specification fails to identify each of the reissue applications by relationship, application number and filing date. 
The Mar 2020 Specification Amendment does not identify each of the reissue applications by relationship, application number and filing date.

IX. CLAIM REJECTIONS - 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19-42 are rejected under 35 U.S.C. 112(a) (“§ 112(a)”) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Independent claims 19 and 36 recite, among other things:
… the display unit including an organic light emitting diode display device defining a dent in the second area; a controller configured to control the display unit, the controller configured to output information, the controller configured to control a status bar to be displayed at the second area of the display unit; a camera module arranged in the dent; and a window covering a front side of the display unit and the camera module, wherein the window forms a front surface of the mobile terminal. 
	The description in the 276 Patent discloses:

The display unit 151 outputs information processed in the mobile terminal 100. The display unit 151 may be implemented using one or more suitable display devices. Examples of such suitable display devices include a liquid crystal display (LCD), a thin film transistor-liquid crystal display (TFT-LCD), an organic light emitting diode (OLED), a flexible display, a 3-dimensional (3D) display, an e-ink display, and combinations thereof.

	-col. 6, lines 20-27, the 276 Patent.
	However, the above section is the only section mention about an organic light emitting diode.  Only the embodiment of LCD display is described in the specification of the 276 Patent.  For example, the 276 Patent discloses:
Next, FIG. 2 is an exploded perspective illustrating a display panel 200 according to an embodiment of the present disclosure. Referring to FIG. 2, the display panel 200 may include a liquid crystal panel 210 and a backlight unit 220. The backlight unit 220 is configured to emit light provided from light sources 227 and 228 forwardly to a front surface of the display panel 200 uniformly. The backlight unit 220 includes light sources 227 and 228, a light guide plate 225, polarizing plate (prism sheets) 221, 222, a diffusion plate 223 and a reflector 226.

-col. 9, lines 29-38 of the 276 Patent.

In other words, only the LCD embodiment is described in the 276 Patent. Because there is insufficient description for other embodiments including the organic light emitting diode, this § 112(a) written description rejection is set forth.

X. CLAIM REJECTIONS - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19-42 are rejected under 35 U.S.C. § 112(b) (“§ 112(b)”), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A.	Antecedent basis
	Claims 26-30 and 35 and 41 recite “the display panel.”  There is insufficient antecedent basis for this limitation in the claim.  The lack of antecedent basis causes the claim to be indefinite under § 112(b) because its unclear how many “display units” are set forth in the claim and because its unclear if a “display panel” is the same structure as a “display unit.”  For purposes of accessing and applying the prior art only, the Examiner will interpret the “display panel” in claims 26-30 and 35 and 41 as “the display unit.”

B.	Indefinite Structure for Claims That Invoke § 112(f)
Claim limitation “controller configured to…,” i.e., FP#1-FP#10, in claims 19-42 invoke § 112(f).  However, the original specification fails to clearly link or associate the claimed function to some corresponding structure. Additionally, the Examiner cannot locate the appropriate corresponding structure in the original specification that performs the entire claimed function.  Therefore the claims are indefinite and are rejected under § 112(b).


XI. CLAIMS ALLOWABLE OVER THE PRIOR ART
Claims 19-42 cannot be rejected over the prior art on the record based on the following reasons:
FP#1 in claim 19 invoke § 112 ¶ (f).  Jung (US Patent Pub 2014/0237367) teaches a wireless mobile unit that display a status bar.  The prior art including Jung does not disclose 
the display unit including an organic light emitting diode display device defining a dent in the second area, a camera module arranged in the dent and the controller invoking § 112 ¶ (f) that displays status bar independently with the main or first area by driving two areas independently with the corresponding algorithm/structure described in col. 13, lines 16-47 and Figs. 4 and 5 of the 276 Patent.  

XII. CONCLUSION
A.	AIA  35 U.S.C. §§ 102 and 103 Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 or 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 or 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Similarly 

B.	Reissue Application Reminders
Disclosure of other proceedings.  Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Disclosure of material information.  Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”

C.	 Suggested Examples: Preventing Both New Matter Rejections & Objections to the Specification in the Future
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicants are encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.

D.	 Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to YUZHEN GE whose telephone number is (571)272-7636.  The Examiner can normally be reached on Monday-Thursday 8:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yuzhen Ge/
Primary Examiner, Art Unit 3992























Conferees:

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the 276 Patent, or in the prior art